Opinion.— In our opinion there is no error in the judgment of the court below. Every fact attested by the witness in this case might be true, and yet the defendant might have been driven from her home by the plaintiff, or at least she might have left it with his consent. In accordance with the rule announced in McGowan v. McGowan, *45252 Tex., 567, the plaintiff should have produced at least some reasonable measure of proof that he “ neither caused nor procured nor consented to the separation.” Plaintiff’s evidence falls far short of this.
Judgment affirmed.